Citation Nr: 1112220	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for a cardiac condition, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as secondary to diabetes mellitus.




REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and October 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran had a hearing with RO personnel during June 2009 at the Winston-Salem RO.  A transcript of this hearing is of record.

The issues of service connection for a cardiac condition, bilateral upper extremity peripheral neuropathy and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has erectile dysfunction which is secondary to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for the establishment of service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for erectile dysfunction.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Turning to the evidence of record, VA treatment records indicate that the Veteran was formally diagnosed with diabetes mellitus in November 2002.  VA treatment records dated between November 2002 and March 2004 do not indicate complaints of erectile dysfunction.  The first noted diagnosis of erectile dysfunction is seen in a treatment note dated April 2004.

The Veteran has had three VA examinations to determine the severity of his service-connected diabetes mellitus and any current complications of such condition.  The Board notes at the outset that none of these examinations have involved a review of the claims file in conjunction with the examinations.  

A February 2007 examiner indicated that the Veteran's erectile dysfunction was not caused by or aggravated by his diabetes mellitus because his erectile dysfunction preceded his diagnosis of diabetes mellitus.  The examiner indicated that the Veteran had erectile dysfunction for the previous seven years.  The examiner added that the most likely reason for the Veteran's erectile dysfunction was his hypertension or medication used to treat hypertension.  The examiner also opined that the Veteran's hypertension was worsened or increased by his diabetes as his blood pressure seems to be running higher gradually over the years since his diabetes diagnosis.

A December 2007 examiner indicated that the Veteran's erectile dysfunction was not caused by or aggravated by his diabetes mellitus, as his erectile dysfunction preceded his diagnosis of diabetes mellitus.  

A VA examiner in August 2008 indicated that the Veteran's erectile dysfunction was due to a mixed etiology of diabetes mellitus and severe degenerative disc disease and degenerative joint disease.  The examiner noted that the onset of the Veteran's erectile dysfunction was in 2004.

Thus, taking all of the evidence of record into account, the Board finds that the preponderance of the evidence indicates that the Veteran's diabetes mellitus was first established during November 2002 and his erectile dysfunction was first noted during April 2004.  There are three VA examination reports with varying opinions concerning the etiology of the Veteran's erectile dysfunction.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the most recent VA examination results, which attribute the erectile dysfunction at least in part to diabetes mellitus, is the most consistent with the Veteran's statements, history and medical records.  Therefore such opinion is the most probative of the three provided.  Thus, the Board finds that service connection for the Veteran's erectile dysfunction as secondary to his diabetes mellitus is warranted.  In so deciding, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted, subject to the criteria applicable to the payment of monetary benefits.



REMAND

The Veteran claims that service connection is warranted for various disabilities because they are etiologically related to his diabetes mellitus.  His claim for service connection for disabilities secondary to diabetes mellitus was filed in May 2007 and February 2008.  Therefore, the amended version of 38 C.F.R. § 3.310, which became effective October 10, 2006, are applicable to these claims.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010).  

As previously mentioned, a February 2007 examiner indicated that the Veteran's hypertension is worsened or increased by his diabetes, as his blood pressure seems to be running higher gradually over the years since his diabetes diagnosis.  However, the examiner did not have the benefit of the Veteran's claims file in making this determination and subsequent VA examination results were inconsistent with this finding.  Additionally, no baseline was indicated.  Thus, the Veteran should be afforded an additional VA examination to determine if there is aggravation and, if so, to determine a baseline for the Veteran's hypertension.

The Board additionally notes that the past VA examinations which determined that bilateral upper extremity peripheral neuropathy and cardiac condition are not secondary to or aggravated by the Veteran's diabetes mellitus were not made with the benefit of claims file review.  Thus, the Veteran should additionally be afforded a VA examination to determine if service-connection is in order for these conditions.

Additionally, a February 2007 VA treatment record appears to indicate that the Veteran had applied for benefits from the Social Security Administration.  In this regard, the Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain from the Social Security Administration any records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

2.  Obtain and associate with the claims file relevant VA treatment records not already associated.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine if the Veteran's bilateral peripheral neuropathy, hypertension and cardiac condition are secondary to or aggravated by his service-connected diabetes mellitus and if so, to identify the extent of the aggravation.  The claims folders must be made available to and reviewed by the examiner.  

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed conditions are caused or aggravated (permanently worsened beyond their natural progression) by his diabetes mellitus symptomatology or medications taken to treat his diabetes mellitus.  

If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the conditions before the onset of aggravation, identifying the record used to establish such baseline.  If the examiner cannot identify any such treatment records, he or she is asked to approximate the degree of neurologic, cardiac, and hypertension symptomatology prior to the onset of aggravation consistent with the totality of the evidence.  

The rationale for all opinions expressed must also be provided.

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


